Citation Nr: 9921241	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 1955 
and from March 1956 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection and assigned a noncompensable 
rating for the veteran's bilateral hearing loss, effective 
February 12, 1993.  In April 1997, the veteran's claims file was 
transferred to the Chicago, Illinois, VA RO.  

In September 1996, the Board remanded the issue of entitlement to 
service connection for emphysema due to tobacco use in service.  
The Board also requested that the RO clarify whether the veteran 
was satisfied with the rating assigned for his bilateral hearing 
loss.  In April 1997, the veteran indicated that he was not 
satisfied with the assignment of a noncompensable rating for 
bilateral hearing loss.  In a February 1999 rating decision, 
service connection was granted for nicotine dependence and 
chronic obstructive pulmonary disease, both effective February 
12, 1993.  A zero percent rating and a 30 percent disability 
rating were assigned for nicotine dependence and chronic 
obstructive pulmonary disease, respectively, and both ratings 
were effective on the date of the grant of service connection of 
those disorders.  The veteran has not expressed disagreement with 
either (1) the effective date of the grant of service connection 
for nicotine dependence and chronic obstructive pulmonary 
disease, or (2) the assignment of a zero percent rating and a 30 
percent evaluation for the respective disorders.  Therefore, the 
only issue before the Board is as stated on the title page.


FINDING OF FACT

The veteran has Level II hearing in both ears, which is his worst 
hearing since the date of his latest claim.




CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6100 (1998) (effective prior to June 10, 1999); 
64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also finds that all relevant evidence has been obtained and 
that the duty to assist the claimant is satisfied.

Factual Background

In an unappealed September 1977 rating decision, service 
connection was denied for defective hearing.

On a March 1993 VA general medical examination, it was noted that 
the veteran had decreased hearing.  The diagnosis was bilateral 
high frequency hearing loss.

March 1993 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
5 
15 
50
LEFT
15 
5 
10 
45 




The average puretone threshold at those frequencies was 21 
decibels in the right ear and 19 decibels in the left.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
the right ear and 98 percent in the left ear.  The examiner noted 
that the veteran's hearing was within normal limits through 3000 
Hertz in both ears, but that there was moderate, abrupt 
sensorineural hearing loss above that frequency.

In July 1995, the Board held that new and material evidence had 
been submitted to reopen the claim of service connection for 
defective hearing, and the claim was remanded for further 
development.

October 1995 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
15 
15 
50
LEFT
20 
5 
15 
50 

The average puretone threshold at those frequencies was 24 
decibels in the right ear and 23 decibels in the left.  Speech 
audiometry revealed speech recognition ability of 92 percent in 
the right ear and 94 percent in the left ear.  The assessment was 
bilateral, high frequency, sensorineural hearing loss.

On a December 1995 VA audio-ear disease examination, the 
impression was a noise-induced hearing loss.

In an April 1996 rating decision, service connection was granted 
for bilateral hearing loss, and a noncompensable rating was 
assigned, effective February 12, 1993, the date of the veteran's 
claim to reopen that issue.

September 1998 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25 
20 
35 
60
LEFT
25 
10 
30 
55 

The average puretone threshold at those frequencies was 35 
decibels in the right ear and 30 decibels in the left.  Speech 
audiometry revealed speech recognition ability of 88 percent in 
the right ear and 90 percent in the left ear.  The diagnosis was 
a high frequency, sensorineural hearing loss above 3000 Hertz, 
with an excellent speech discrimination.  It was noted that the 
veteran's hearing loss was still mild.

On a September 1998 VA ear disease examination, the veteran 
reported that he had worked at a desk job with the maintenance 
department of a school system.  It was noted that an audiogram 
was reviewed and that the speech recognition abilities were 86 
and 90 percent in the right and left ears, respectively.  The 
diagnosis was a sensorineural hearing loss in both ears, with an 
audiometric pattern most consistent with a sensory presbycusis.  

In a December 1998 statement, the veteran asserted that his 
lifestyle had changed because of his hearing loss.  In 
particular, he indicated that he could not understand what was 
being said at social gatherings, restaurants, sporting events, or 
anyplace else where there was background noise.  The veteran said 
that, as a result, he would make excuses not to be in those 
situations.

Legal Criteria

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998) (effective prior to June 10, 
1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 
1999) (38 C.F.R. § 4.85 was amended on June 10, 1999 but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns of 
hearing impairment" under the amended 38 C.F.R. § 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Also, when the puretone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25,202-10 
(May 11, 1999) (effective June 10, 1999).

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo a 
substantive change during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that is to 
his advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, 38 C.F.R. § 4.85 and the applicable diagnostic codes have 
not undergone any substantive changes with regard to the 
veteran's hearing loss.  He is not entitled to consideration 
under the amended 38 C.F.R. § 4.86 because (1) he does not have 
puretone threshold of 55 decibels or more in all four 
frequencies, and (2) he does not have a puretone threshold of 70 
decibels or more at 2000 Hertz.  Therefore, any lack of notice to 
the veteran of the change in the regulations or RO consideration 
of the claims under both old and new evaluative criteria will not 
result in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Where 
entitlement to compensation has already been established, and an 
increase in disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the rule of Francisco 
is not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

March 1993 VA audiometry revealed that the puretone threshold 
averages for the right and left ears were 21 and 19 decibels, 
respectively.  The speech recognition abilities for the right and 
left ears were 96 and 98 percent, respectively.  The puretone 
threshold averages for the right and left ears on the October 
1995 VA audiometry were 24 and 23 decibels, respectively.  The 
speech recognition abilities for the right and left ears were 92 
and 94 percent, respectively.  The findings on those 2 
examinations reflect Level I hearing in both ears.  Mechanical 
application of the rating schedule to those findings on 
audiometric testing results in a zero percent rating.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998) (effective prior to 
June 10, 1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective 
June 10, 1999).  The September 1998 VA audiometry revealed the 
puretone threshold averages for the right and left ears of 35 and 
30 decibels, respectively.  The speech recognition abilities for 
the right and left ears were 88 and 90 percent, respectively.  
Therefore, the veteran now has Level II hearing in both ears, 
which still results in a zero percent rating.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) (effective prior to June 10, 
1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 
1999).  Although it was noted on the September 1998 VA ear 
disease examination that the speech recognition ability in the 
right ear was 86 percent, that finding along with the other 
findings from the September 1998 VA audiometry would still result 
in a zero percent rating.  

The zero percent evaluation under Diagnostic Code 6100 
encompasses even a greater degree of hearing loss than the 
veteran's.  In other words, the veteran could have worse hearing 
and still meet the requirements for only a zero percent rating.  
Information he has provided indicates that after service he was 
employed for more than 15 years with a community school district 
and that he took an early retirement due to emphysema.  He has 
also reported problems at social gatherings, sporting events, 
restaurants and the like where there is background noise.  While 
the Board acknowledges that his hearing loss may have an impact 
on his lifestyle, disability ratings are intended to compensate 
for industrial impairment.  38 C.F.R. § 4.1 (1998).  The multiple 
audiometric results in this case fail to meet the rating criteria 
for more than a zero percent rating.  


ORDER

A compensable rating for bilateral hearing loss is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

